          Case 1:20-cv-07032-LGS Document 12 Filed 09/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ARELIS ARAUJO, et al.

                            Plaintiffs,
                                                                20 Civ. 7032 (LGS)
                    -against-
                                                                      ORDER
NEW YORK CITY DEPARTMENT OF
EDUCATION,

                            Defendant.

LORNA G. SCHOFIELD, United States District Judge:

       WHEREAS, Plaintiffs filed an ex parte motion for emergency temporary restraining

order and preliminary injunction (“Motion”) on September 2, 2020;

       WHEREAS, Plaintiffs have filed the memorandum of law in support of the order to show

cause for temporary restraining order and preliminary injunction (Dkt. No. 8). It is hereby

       ORDERED that Plaintiffs shall take all steps necessary to effect proper service as

required by the Federal Rules of Civil Procedure and Rule 307 of the New York Civil Practice

Law and Rules, or to notify Defendant of the action and request waiver of service. It is further

       ORDERED that the parties shall meet and confer and file a joint status letter proposing a

briefing schedule for the remaining submissions by September 8, 2020. It is further

       ORDERED that Plaintiffs shall serve this Order on Defendant through electronic service

as soon as possible, and no later than September 4, 2020.

 Dated:   September 3, 2020
          New York, New York
